                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
                               AT GREEN BAY
______________________________________________________________________________

BRIAN G. HEYER,                                             CASE NO. 1:19-cv-00015-WCG
           Plaintiff,

       vs.
                                                            Chief Judge William C. Griesbach
EXPERIAN INFORMATION SOLUTIONS,
INC.; TRANS UNION, LLC; EQUIFAX INC.;
and EQUIFAX INFORMATION SERVICES, LLC;
            Defendants.
______________________________________________________________________________

                          NOTICE OF APPEARANCE
______________________________________________________________________________

       PLEASE TAKE NOTICE that the undersigned has, on this date, entered his Appearance

as lead counsel on behalf of Trans Union, LLC in the above referenced case.


                                                     Respectfully submitted,



                                                      s/ J. Robert Weyreter
                                                     J. Robert Weyreter, Esq. (IN #35405-49)
                                                     Schuckit & Associates, P.C.
                                                     4545 Northwestern Drive
                                                     Zionsville, IN 46077
                                                     Telephone: 317-363-2400
                                                     Fax: 317-363-2257
                                                     E-Mail: jweyreter@schuckitlaw.com

                                                     Lead Counsel for Defendant Trans Union,
                                                     LLC




                                           Page 1 of 2
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 5th day of February, 2019. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s electronic filing.

None.

        The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 5th day of February, 2019,

properly addressed as follows:

Pro Se Plaintiff
Brian G. Heyer
W6786 Sunnyvale Lane
Greenville, WI 54942-8695



                                                       s/ J. Robert Weyreter
                                                       J. Robert Weyreter, Esq. (IN #35405-49)
                                                       Schuckit & Associates, P.C.
                                                       4545 Northwestern Drive
                                                       Zionsville, IN 46077
                                                       Telephone: 317-363-2400
                                                       Fax: 317-363-2257
                                                       E-Mail: jweyreter@schuckitlaw.com

                                                       Lead Counsel for Defendant Trans Union,
                                                       LLC




                                             Page 2 of 2
